Case 3:19-cv-01537-BEN-JLB Document 61-3 Filed 11/04/20 PageID.5158 Page 1 of 35




                                EXHIBIT 3
   Case 3:19-cv-01537-BEN-JLB Document 61-3 Filed 11/04/20 PageID.5159 Page 2 of 35


                                   ORLANDO POLICE DEPARTMENT
                                         HOiVHCIDE UNIT
                                       SUPPLEMENT REPORT

                                        CASE NUiVlB.ER 2016-242039

                                      Date of Original Report: 6/12/16


 vrcTIM:    Mass Victims                                                          DATE ASSIGNED:       6/12/16
 OFFENSE:    Murder                                                                           FSS #:    782.04
 UCR CODE:    090A                                                             SUPPLEMENT DATE:        9/20/16
 DISPOSITION CODE:    23                                                     DATECASECLEARED:          6/12/16
 METHOD or NOTIFICATION:      In Person - By F.D.L.E.              DATE NOTJFIED OF DlSPOSrTION :      6/ 12/ 16

NAIUUTJVE:

On 6/12/16, at approximately 0404 hours, I, Detective Chris Haas (#8600), was on-call for the
Homicide Unit when Sergeant Ian Berkman (#10145) contacted me regarding a mass shooting at Pulse
nightclub located at 1912 S. Orange Avenue (Orlando, FL). I was told there were multiple deceased
victims at the scene. I was told the suspect, later identified as Omar Mir Seddique Mateen (0/M -
DOB: 11/16/86), was barricaded inside the club with hostages. I was assigned as the lead detective on
the case, and Detective                         was assigned to assist.

At approximately 0505 hours, I anived at Kaley Street and Orange A venue. The entire surrounding
area was cordoned off by officers with the Orlando Police Department (O.P.D.), deputies with the
Orange County Sheriff's Office (O.C.S.O.), and officers with several other assisting agencies. l briefly
met with Lieutenant Daniel Brady (#10322), one of the on-duty O.P.D. watch commanders. Lieutenant
Brady advised there were at least 20 deceased victims inside the main dance floor of the club. He also
confirmed the suspect was still barricaded with hostages inside the club and was possibiy wearing a
bomb vest. I was told the S.W.A.T. Team had the suspect contained on the west side of the club inside
one of the batlu·ooms. I was also told the O.C.S.0.'s Explosive Ordnance Disposal Team (Bomb
Squad) was on scene assisting the S. W.A.T. Team. Lieutenant Brady directed me to the O.P.D.
Command Post at Harding Street and Orange Avenue, approximately one block south of the crime
scene.

When I arrived at the O.P.D. Command Post a few minutes later, there were dozens of apparent
witnesses still on scene. A smaJI group of witnesses/victims were being escorted by officers from the
area of Pulse nightclub to our location. Some of these witnesses were crying and visibly upset. It was
determined they had just been rescued from the bathrooms moments earlier by members of the
S.W.A.T. Team.

One of the victims was a Hispanic male who was suffering multiple gunshot wounds. He was carried
out to the street by two O.P. 0. officers, an O.C.S.O. deputy, and a Belle Isle Police officer. The victim
was placed in the backseat of a Belle Isle police vehicle and transported to the Orlando Regional
Medical Center (O.R.M.C.). The Belle Isle Police officer, later identified as Brandon Cornwell, was
wearing a body camera that captured the footage of this rescue. The footage was later turned over to
my custody. The scene when I arrived was still extremely chaotic and active with an incredibly large
                                                Page I of 34
    Case 3:19-cv-01537-BEN-JLB Document 61-3 Filed 11/04/20 PageID.5160 Page 3 of 35

SUPPLEMENT REPORT                                                                OPD CASE No. 2016~242039

  police presence. For thjs reason, although I witnessed this rescue in person, I could not recall exactly
  which officers were involved. When I later reviewed the body camera footage, it showed K-9 Officer
  Manny Florin (#16152) and Officer Hector Vadi (#30887) were the two O.P.D. officers who assisted
  Officer Cornwell, but the footage did not clearly show the face of the O.C.S.0. deputy, just the patch
  on his uniform shirt.

  Just as Officer Cornwell was leaving the scene with the above described shooting victim, I heard
  several gunshots, quickly followed by a barrage of gunfire coming from the Pulse nightclub. The
  sound of this gunfire was also captured on Officer Cornwell 's body camera footage, as well as footage
  from several other body cameras. I found out a few minutes later the suspect was killed in an exchange
  of gunfire with members of the S.W.A.T. Team. Additionally, I found out one of the S. W.A.T.
  officers, later identified as Michael Napolitano (#18825), suffered a non-life threatening gunshot
  wound and was transported by officers to 0.R.M.C. for treatment. I was told the crime scene itself was
  considered unstable due to information there may have been explosives in the building and possibly in
  a vehicle in the parking lot.

  The Federal Bureau of Investigation (F.8.1.) and Florida Department of Law Enforcement (F.D.L.E.)
  sent agents directly to the scene. During the early stages of the investigation, I was told the F.B.l.
  would be taking over the criminal investigation regarding the mass murder of victims inside the Pulse
  nightclub and F.D.L.E. would be taking over the use of force investigation regarding the officer
  involved shooting.

 Captain Tim Crews (#7480), the Commander of the O.P.D. Criminal Investigations Division (C.1.D.),
 was also on scene. He directed us to assist the F.B.I. and F.D.L.E. wit11 interviews of witnesses. There
 were approximately 100 witnesses still on scene, so additional detectives were called in from O.P.D.
 and O.C.S.O. to assist with interviews. LYNX was notified and sent buses to the scene to transpo1i
 witnesses back to O.P.D. headquarters. Detectives also responded to O.R.M.C. where they interviewed
 injured victims. A total of 88 audiotaped interviews were conducted by O.P.D. and O.C.S.0.
 detectives, and 62 sworn written statements were collected. Some of the witnesses gave both written
 and audiotaped statements. These statements were all later turned over to the F.B.I.

 The purpose of this report is to document a specific time line of events during the early morning hours
 of 6/12/16. The time frame examined will be from the initial shooting inside Pulse nightclub, to the
 final exchange of gw1fire between the suspect and members of the S.W.A.T. Team, as well as the
 rescue efforts of the victims who were held hostage by the suspect. The tirneline wi ll be focusing on
 actions taken by responding patrol officers and deputies inside and outside the nightclub during the
 listed time fra me.

 Neither this report, nor the timeline, will be documenting the number of rounds fired by officers during
 the incident, the number of rounds fi red by the suspect during the incident, what weapons were used, or
 the exact number of injured and deceased victims. Those facts will be investigated and documented by
 both the F.8.1. and F.D.L.E.

 Due to the large number of officers and deputies involved in various aspects of this incident, I will not
 be documenting the action taken by each and every law enforcement officer involved. Most of the
 officers and deputies involved completed individual supplement reports. A total of 184 supplement
 repo11s were completed by officers from O.P.D., O.C.S.O., Belle Isle Poli.ce Department, Maitland


                                                Page 2 of 34
    Case 3:19-cv-01537-BEN-JLB Document 61-3 Filed 11/04/20 PageID.5161 Page 4 of 35

SUPPLEMI~NT REPORT                                                                  OPD CASE No. 2016-242039

  Police Department, Winter Park Police Department, Winter Garden Police Department, Oviedo Police
  Department, and the Seminole County Sheriff's Office.

  Several other agencies responded to the incident, but any reports they generated were not turned over
  to the custody of O.P.D. A majority of the officers named in this report will be from O.P.D., but
  officers and deputies from other agencies who were captured on body camera footage playing a critical
  role in this incident will also be named, as much as possible.

  In order to reconstruct an accurate timeline of events, an examination was made of all O.P.D. radio
  transmissions, body camera footage, dash camera footage, surveillance footage, and supplement reports
  from responding officers and deputies. Informal interviews were also conducted with several officers
  and deputies who played a critical role in the aftermath.

  Following protocol regarding a Signal 43 (radio code: "Rush - Officer needs help"), a vast majority of
  responding O.P.D. officers went directly to the scene with little to no radio traffic. As a result, there is
  very limited information in the Computer-Aided Dispatch (C.A.D.) printout regarding arrival times for
  officers, and actions taken once they arrived on scene. Additionally, many of the responding officers
  and deputies could not recall, or did not recognize, the other law enforcement officers they worked
  with during the incident. This created a challenge in reconstructing the events.

  Another challenge was the fact that most of the video footage (body camera footage, dash camera
  footage, and surveillance footage) was either not synchronized and/or accurately time stamped. The
  two exceptions were the O.C.S.O. Chase helicopter footage and the Seminole County Sheriffs Office
  Alert helicopter, both of which captured aerial footage of several aspects of this incident. The Chase
  helicopter footage was one second fast, and the Alert helicopter footage was one second slow, when
  compared to the O.P.D. computer/radio system. Each body camera video clip provided from O.C.S.0.
  was labeled using their stai1 times, which were fairly accurate, but none of the video was date or time
  stamped.

  There were 15 surveillance cameras inside and outside of the Pulse nightclub, only seven of which
  provided footage relevant to this report. None of the cameras displayed an accurate time, and they
  were not synchronized with each other. The cameras were anywhere between one hour and 12 minutes
  to one hour and 15 minutes behind the actual time. There was also no audio with any of the
  surveillance footage inside the club.

 The F.B.I., which maintained custody and control of the Pulse surveillance footage, respectfully
 declined to provide O.P.D. with a copy for our records. The F.BJ. agents involved allowed my
 supervisor, Sergeant Jay Draisin (# 12419), and myself to view the footage under supervision at their
 office. They gave us full access to the footage over a period of several days. We were allowed to take
 notes while watching the footage, but we were not allowed to take screen shots or otherwise copy the
 footage.

 There were over 44 hours of body camera footage and over l 3 hours of dash camera footage tumed
 over to my custody from officers and deputies who responded to this incident. The agencies that
 provided body camera footage were O.P.D., O.C.S.O., Belle Isle Police Department, Edgewood Police
 Department, and Winter Garden Police Department. A smaller percentage of the body camera footage
 was from officers or deputies who actually entered the club. A majority were from officers or deputies
 who assisted outside the club or at the triage area.

                                                  Page 3 of 34
      Case 3:19-cv-01537-BEN-JLB Document 61-3 Filed 11/04/20 PageID.5162 Page 5 of 35


SUPPLEMENT REPORT                                                                   OPD CASE No. 2016-242039


   As previously stated, most of the videos either had the wrong time, or no date and time stamp at all. In
  order to determine the exact time of significant events from the footage, I had to listen to radio traffic
  on the dash or body camera footage. Once a distinctive radio transmission was made in the footage, I
  was able to mark the exact time by listening to the actual radio traffic provided by the O.P.D.
  Communications Center. Each radio transmission was date and time stamped down to the I 01h of a
  second the officer's mic was keyed up. Once the exact time of the radio traffic was marked, I was able
  to then determine the exact time of the significant event by calculating the time difference between the
  two. This process had to be done for every dash camera or body camera video with relevant footage.

  Due to the above described challenges, the following timeline is an approximation. However, specific
  times listed in the timeline should be accurate within a matter of seconds. When I refer to the Signal
  43, I am referring to the exact time when Orlando Police Detective Adam Gruler (#12897) first called
  out shots fired at Pulse nightclub. The exact time of Detective Gruler's first radio transmission, after
  the shooting began, was at 02:02:17 hours (2:02a.m. and 17 seconds).

  The following is a timeline of the Pulse nightclub shooting and the subsequent aftermath. Included at
  the conclusion of the report is a diagram of Pulse nightclub and screenshots taken from footage of
  specific events referenced throughout the timeline.


 TIMELINE:
  0202 hours:
  • Surveillance footage inside Pulse nightclub showed the suspect, aimed with a military style rifle,
      entering the front parlor through the south entrance of the club. He immediately shot a patron who was
      standing inside the front parlor at the metal beaded door to the right.
  • The suspect continued into the main dance floor where he continued firing rapid shots at victims inside
      the club.
  • Detective Grn ler immediately reported on Patrol East radio channel, "Shots fired, shots fired, shots
     fired!" The police dispatcher immediately broadcast a Signal 43 for Detective Gruler at an unknown
     location.
 • 18 seconds later, Detective Gruler additionally reported, "Shots fired, 19 I 2 S. Orange Avenue. Shots
     fired, multiple down!" Detective Gruler updated responding units with three more radio transmissions
     reporting additional shots being fired from inside the club. This series of radio transmissions by
     Detective Gruler were made during a period of one minute and nine seconds.
 • During this time frame, dozens of patrons inside the club ran out into the parking lot and away from the
     scene. Surveillance footage from inside the club showed patrons exiting the double doors on the south
     side of the club, through the parlor and out the main entrance, through the patio on the east side, and
     into a fenced in hallway on the north side. Footage showed how one of the Pulse security employees,
     believed to be Neal Whitleton, was able to kick a hole in the fence allowing approximately 20 patrons
    to escape into the parking lot of the neighboring business to the no1th, Pro Tint and Detailing (I 900 S.
    Orange Avenue).
 • At one point, Detective Gruler witnessed the suspect shoot two victims just outside the double doors on
    the south side o f the building. While taking protective cover behind a vehicle in the south parking lot,

                                                  Page 4 of 34
      Case 3:19-cv-01537-BEN-JLB Document 61-3 Filed 11/04/20 PageID.5163 Page 6 of 35


SUPPLEMENT REPORT                                                                  OPD CASE No. 2016-242039

      Detective Grnler was able to fire several rounds at the suspect who was standing just inside the double
      doors and still firing multiple rounds inside the club.


  0203 hours:
  • Less than one minute and 20 seconds after the Signal 43 was called, Officer Connary Reynolds
     (#31298) arrived on scene as the first officer to back up Detective Gruler. Officer Reynolds parked his
     marked patrol vehicle on W. Esther Street on the south side of the Pulse nightclub and took cover
     behind a vehicle in the parking lot.


   0204 hours:
  • Approximately 20 seconds after Officer Reynolds arrived on scene, Detective Gruler repo11ed, "We've
      got multiple down. I only have one officer here with me. I still have a subject inside continuing to
      shoot."
  • 22 seconds later, Detective Gruler stated, "I need people here now guys!"
  • Four seconds later, Officer James Hyland (# 17447) advised over the radio he was almost I 0-97 (arrival
      on scene).
  • 19 seconds later (approximately two minutes and 31 seconds after the Signal 43), Officer Hyland
      arrived on scene as the second officer to back up Detective Gruler. Officer Hyland was driving an
      unmarked black Ford F 150 pickup truck.
 • Detective Gruler advised him over the radio, "Right there, right there, stop! He's in the patio!" Officer
      Hyland parked his truck at the east entrance to the Pulse nightclub parking lot on Orange Avenue just
      no11h of W. Esther Street. The patio Detective Gruler was referring to is on the east side of the Pulse
      nightclub facing Orange Avenue.
 • Nine seconds later (approximately two minutes and 40 seconds after the Signal 43), Officer Ann
      Mislang (# 18079) arrived on scene as the third officer to back up Detective Gruler.
 • Officer Mislang's marked patrol vehicle was equipped with a dash camera that captured two witnesses
     running from the east side of the Pulse nightclub onto Orange Avenue. Detective Gruler can be seen
     taking cover behind a vehicle on the southeast corner of the Pulse nightclub parking lot. The sound of
     rapid fire gunshots, presumably from inside the club, can be heard on Officer Mislang's dash camera as
     her vehicle came to a stop. She parked on Orange Avenue right behind Officer Hyland' s vehicle.


 0205 hours:
 • 17 seconds after arriving on scene, Officer Hyland, who was taking cover behind his pickup truck,
    reported over the radio, "He's still firing, he's still firing! We need more people here now! Multiple
    shots!"
 • Officer Mislang's dash cam captured Detective Gruler, followed by Officer Reynolds, first running for
    cover behind Officer Hyland's truck, then running for cover behind Officer Mi slang's vehicle
    (page 21, photo 1).
 • Officer Reynolds continued around to the north side of the bui lding and was able to monitor the north
    side of the nightclub in case the suspect tried to escape.
 • Officer Hyland maintained cover behind his unmarked pickup truck and was able to monitor the south
    doors in case the suspect tried to escape.
                                                 Page 5 of 34
              Case 3:19-cv-01537-BEN-JLB Document 61-3 Filed 11/04/20 PageID.5164 Page 7 of 35


SUPPLEMENT REPORT                                                                          OPD CASE No. 2016-242039

         •
        Detective Gruler can be seen and heard advising over the radio, "He has an assault rifle, he has an
        assault rifle!" This transmission is made three minutes and five seconds after the Signal 43 was called.
        Detective Gruler had three officers on scene backing him up, and the sounds of additional sirens
       approaching the scene can be heard on Officer Mislang's dash camera footage.
     • 30 seconds after Officer Mislang arrived on scene, Detective Gruler can be seen in the footage firing a
       single shot towards the suspect, who is off camera inside the club (page 21, photo 2). The sound of
       rapid fire gunshots can still he heard coming from inside the club.
     • 12 seconds later (approximately three minutes and 32 seconds after the Signal 43 was called), Detective
       Gruler can be seen firing two additional shots towards the suspect inside the club. These are the last
       shots fired by Detective Gruler during the incident. The sound of rapid fire gunshots coining from
       inside the nightclub stopped, suggesting the suspect may have realized the police were outside and he
       moved to the back (west side) of the club.


     0206 hours:
     •
     Officer Richard Fink (#30041) and Officer Felix Monroig-Santiago (#I 1804) arrived on scene and
     parked their marked patrol vehicles on Orange Avenue behind Officer MisJang 's vehicle.
  • Approximately four minutes and six seconds after the Signal 43 was called, Detective Gruler can be
    heard on Officer Mislang's dash camera fanning a team to enter the bar. Although he is out of camera
    view, his voice can be heard telling Officer Mislang to take the lead with her long gun. Officer Mislang,
    Officer Fink, and Officer Monroig-Santiago are all part of the team.
 • Approximately four minutes and 39 seconds after the Signal 43 was called, Detective Gruler appeared
    back in Officer Mislang's dash camera footage. His gun is pointed toward the nightclub and he is heard
    yelling to his teammates, "Guys, approach. Let's go." He is then seen moving toward the east side of
    the Pulse nightclub. His teammates are presumably behind Officer Mislang's vehicle and are not seen
    on dash camera footage approaching the building.
 • Less than five minutes after the Signal 43 was called, the team of four officers (Detective Gruler,
    Officer Mislang, Officer Fink, and Officer Monroig-Santiago} approached the east patio (Orange
    A venue side) of the Pulse nightclub.
 • At this point, based on surveillance footage inside the club, the suspect was moving back and forth
    between the main dance floor (just inside from the east patio) and the west bar area.


 0207 hours:
 •           Approximately five minutes and 33 seconds after the Signal 43 was called, Lieutenant Scott Smith is
             seen on Officer Mislang's dash camera footage arriving on scene in his unmarked silver Ford Explorer
             police vehicle, parking on the comer of W. Esther Street and Orange Avenue.
 •           Within seconds of Lieutenant Smith's anival, Officer Cornwell (Belle Isle Police Department) and
             O.P.D. K·9 Office                                   can be seen arriving on scene on Officer Mislang's
             dash camera. As previously stated, Officer Cornwell was wearing a body camera. He parked his
             marked patrol vehicle facing north on Orange A venue just south of Esther Street. K.9 Officer
                           arked his marked patrol vehicle facing south directly behind Lieutenant Smith's vehicle.




                                                         Page 6 of34
      Case 3:19-cv-01537-BEN-JLB Document 61-3 Filed 11/04/20 PageID.5165 Page 8 of 35


SUPPLEMENT REPORT                                                                  OPD CASE No. 2016-242.039

  • Both officers exited their vehicles and moved to the south side of 1he Pulse nightclub. Additional
    officers who arrived on the south side of the club were K-9 Officer Manny Florin (#16152), Officer
    Ben Chisari (#18087), and Officer Napolitano.
  • Behind Officer Mislang's vehicle and off camera, Sergeant lra Morris (#l0765) and Officer Doug Cote
    (#16904) arrived on scene and met up with officers just outside the patio on the east side of the club.
  • Approximately five minutes and 38 seconds after the Signal 43 was calJed, the suspect is seen on
    surveillance footage running from the main dance floor, through the west bar area, and into the back
    bathrooms on the west side of the club where he stayed for the remainder of the incident.


  0208 hours:
  •Two separate teams were being formed to enter the club.
  •Sergeant Mon·is, who had a ballistic shield, fonned a team just outside the east patio. His team included
   Officer Cote, Officer Monroig-Santiato, and Officer Misiang.
 • Detective Gruler and Officer Fink broke away and joined officers on the south side of the club.
 • The second team led b Lieutenant Smith, was formed on the south side of the club. His team included
                             1



   Sergeant                      fficer Manny Florin, Officer Mike Napolitano, Officer Ben Chisari, and
   Officer Cornwell (Belle Isle P.D.).
 • Sergeant Morris' team entered the east patio. Based on surveillance footage inside the club, this
   occmTed approximately six (6) minutes and eight (8) seconds after the shots began (as patrons are first
   seen fleeing the patio}.
 • Sergeant Morris' team can be seen directing a patron out of from the main dance floor, through the
   patio out to Orange Avenue.
 • Unbeknownst to the officers on scene, the suspect was now barricaded with hostages in the bathrooms
   on the west side of the club.


 0209 hours:
 • Officer Napolitano used his ASP baton to break out the glass of the large window on the south side of
     the club.
 • Officer Michael Myles from Edgewood Police Depa11ment was also one of the first officers on scene.
    He took cover behind Detective Gruler's unmarked vehicle in the parking lot on the south side of the
    club.
 • Officer Myles was wearing a body camera, which captured footage of Officer Napolitano shattering the
    large window. Based on the footage, this occurred approximately seven minutes and I 7 seconds after
    the Signal 43 was called (page 22, photo 3).
 • Once the glass window was shattered, officers were able to clearly see into the front parlor of the club.
 • While in the front parlor facing north, there are two doors covered with metal beads that lead into the
    club. The metal beaded door on the left leads into the west bar area. The metal beaded door on the right
    leads into main dance floor.
 • As Lieutenant Smith's team was breaching the parlor window, Sergeant Morris and his team moved
    from the east patio into the main dance room where they observed at approximately 35 to 40 injured
    and deceased victims laying on the floor.


                                                 Page 7 of34
          Case 3:19-cv-01537-BEN-JLB Document 61-3 Filed 11/04/20 PageID.5166 Page 9 of 35

SUPPLE!VillNT REPORT                                                                       OJ>D CASE No. 2016-242039

      •    Officer Justin Wilkins (#30423), who was wearing a body camera. arrived on scene and went to the
           front of Orlando Fire Station 5 (1818 S. Orange Avenue) where six patrons from Pulse nightclub were
           in the parking lot. At least two of the patrons were suffering gunshot wounds.
      •    Sergeant Noelia Pina (# l 1767) and Officer Kelvin Vidro (#30422) were already on scene in the fire
           station parking lot assisting these victims. This was all captured on Officer Wilkins' body camera
           footage.


  0210 hours:
  • Lieutenant Smith and his team entered into the front parlor area on the south side of the club through
    the broken window (page 22, photo 4).
  • A seventh officer, believed to be Officer Hyland, entered the club behind Lieutenant Smith's team.
    Once Lieutenant Smith's team was inside the main parlor area (page 23, photo 5), Officer Hyland
    separated and eventually moved into the main dance floor.
  • Officer Mislang assisted a female bartender who had been hiding behind the patio bar since the
    shooting began approximately eight minutes earlier. The ba11ender, who was not injured, was directed
    out of the club and out to Orange Avenue.

  0211 hours:
  •        Lieutenant Smith can be heard on radio transmissions taking charge of the incident. He maintained
           constant radio communication with other officers inside the club, as well as officers taking a perimeter
           position outside the club.
  •        Shortly after Lieutenant Smith's team entered the front parlor area, Officer Comwell's body camera
           footage captured the sound of at least five additional shots being fired by the suspect further inside the
           club. This occurred approximately nine minutes and 30 seconds after the Signal 43 was called.
  •        Lieutenant Smith and his team moved quickly towards the sound of t11e gunshots, which led them into
           the west bar area. They immediately cleared a bathroom on the southwest corner of the bar.
  •        It became apparent to officers the suspect was barricaded in one of the bathrooms on the west side of
           the club, which were both at the end of a small hallway attached to the west bar.
  •        Lieutenant Smith and his team kept their firearms pointed at the hallway, but no additional shots were
           fired by the suspect (page 23, photo 6).


  0212 - 0213 hours:
  •        Lieutenant Smith and his team maintained their position in the west bar, keeping the suspect pinned
           down in the west bathrooms.
  •        Video survei llance from the east patio of Pulse showed an additional unknown officer entering through
           the east patio and into the main dance floor where Sergeant Morris' team was located.
  •        Video surveillance from Pulse showed Detective Gruler and Officer Fink entering the south side of the
           club through the broken window into the front parlor.
  •        Body camera footage from several different body cameras showed multiple officers and deputies
           mov ing in and surrounding the nightclub in the south parking lot, the Orange Avenue side, and from the
           window tinting business to the north (page 24, photo 7) . .


                                                         Page 8 of 34
  Case 3:19-cv-01537-BEN-JLB Document 61-3 Filed 11/04/20 PageID.5167 Page 10 of 35
SUPJ>LEMENT REPORT                                                                   Ol)D CASE No. 2016-242039


   02 (4 hours:
   • Sergeant Morris and his team can be seen on Pulse surveillance footage assessing victims in the main
       dance floor. They eventually move around the main bar and out of camera view on the north side of the
       club.
  • Two more officers, believed to be Officer Michael Ragsdale (lf.30750) and Officer Kyle Medvetz
       (# 19552), are seen on surveillance video entering the main dance floor through the east patio.
  • A large group of officers and deputies began converging on the club toward the east patio, as well as
       the south parking lot toward the main entrance.
  • Inside the club, Officer Ragsdale and Officer Medvetz quickly located a group of approximately 22
      patrons hiding in the bathroom on the southeast corner of the main dance floor. While Officer Medvetz
      provided cover, Officer Ragsdale extracted this group out of the club to awaiting officers outside the
      east patio (page 24, photo 8).
  • Based on surveillance foo tage from the patio area and from footage from several body cams, it did not
      appear any of these patrons were injured (page 25, photo 9).


  0215 hours:
  • Orlando Police Officers                            Joseph Jmburgio (#19018), Daniel Robertson (#17291),
      and an unknown deputy entered the east patio and began assessing the scene.
  • A male victim with a prosthetic leg was hiding behind a bar in the east patio. Officers quickly helped
      him out of the patio towards Orange Avenue.
 • Approximately 30 seconds later, Officer lmburgio, Officer -             and the unknown deputy entered the
     main dance room and began assessing injured victims laying on the floor.
 • Officer Cote, who initially went in with Sergeant Morris' team, can now be seen on Officcr-
     body camera footage helping victims in the main dance floor.
 • The three O.P.D. officers (Cote, -            and Imburgio) and the unknown 0.C.S.O. deputy provided
     security for injured victims who could walk, and uninjured victims who were hiding or playing dead in
     the main dance floor.
 • At least seven people in the main dance floor were quickly extracted out to toward the either the main
     entrance on the south side of the club, or through the east patio to awaiting officers and deputies.
 • Lieutenant Roger Brennan (#7597), Sergeant Diego Toruno (#10956), Sergeant Kevin Beers(# 13415),
     Officer Alison Clarke (# L4 l 59), Officer Neal Arnold (#30680), Officer Wilkins, several unidentified
     0 .C.S.O. deputies, and assisting units formed a triage area on the east side of Einstein Bagels, 190 I S.
     Orange Avenue.
 • Einstein Bagels is located at the southeast intersection of Orange Avenue and Kaley Street, diagonally
     across Orange Avenue from Pulse nightclub.
 • ln addition to i1tjured patrons who were able to walk on their own from the club, the 22 patrons just
     extracted from inside the club were directed to the east parking lot of Einstein Bagels.
 • Officer Wilkins' body camera footage showed officers corralling witnesses in the Einstein Bagels
     parking lot.
 • O.C.S.O. Deputy Kevin O'Malley arrived on scene in the south parking lot. He was wearing a body
     camera, which showed footage of him assessing injured victims in the parking lot. Deputy O' Malley


                                                   Page 9 of 34
      Case 3:19-cv-01537-BEN-JLB Document 61-3 Filed 11/04/20 PageID.5168 Page 11 of 35
SUPPLEMENT REPORT                                                                       OJ.>D CASE No. 2016-242039

          made sure they stayed behind vehicles, for their own safety, while trying to gather intelligence from
          them regarding the shooter.
     •    At one point, there were patrons off camera trying to run back into the club. Deputy O'Malley was able
          to stop them and keep them safe outside in the parking lot.


     0216 hours:
     •    The following officers formed a triage team on the south side of the club near the main entrance:
          Sergeant Joe Capece (# 12608), Officer Michael Mislang (# 18934), Officer El izabeth Bethea (# 19124),
          Officer Luke Austin (#18921), Officer Graham Cage (#17706), Officer Jeff Rine (#15633), Officer
          Rick Fink, K-9 Officer -             and Officer Roberston.
  •      Officer Graham and Officer Rine were both wearing body cameras, which captured footage of officers
         securing the south entrance and forming a triage team (pages 25 and 26, ph otos 10 thru 12).
  •      Officer Robertson initially made entry through the east patio. Lieutenant Smith previously asked for
         him over the radio, so Officer Robertson came around the south side to assist units at that location.
  •      The above group of officers split into two teams, with one group providing security, while the second
         group acted as a triage team and extracted incapacitated victims.
  •      Officer Ragsdale and Officer Medvetz moved through the main dance floor toward the main entrance
         on the south side, where they joined the above listed triage team. Officer Ragsdale maintained security
         near the front lobby, while Officer Medvetz joined a group just outside the main entrance.
  •      Lieutenant Smith can be heard on the radio requesting Lieutenant Brennan get together a triage team
         and start removing injured victims from the club who are not ambulatory.
  •      During the same radio transmission, Lieutenant Smith asked the dispatcher to initiate a full S.W.A.T.
         call-out.


 0217 hours:
 •       Lieutenant Smith and Sergeant-                can be heard on several body cam videos firing shots. On
          video surveillance fro m inside the club, Sergeant -          is off camera, but Lieutenant Smith can be
         seen firing shots.
 •       This occurred approximately 14 minutes and 56 seconds after the Signal 4 3 was called .
 •       On Officer Cornwell's body cam footage, Lieutenant Smith can be heard yetling "Show me your
         hands!" just prior to firing shots.
 •       Officer Cormvell was the closest officer with a body camera to this shooting. Several other officers had
         body cameras either just outside the south main entrance or inside the club in the main dance floor, all
         of whic- ca turecl the sound of gunfire.
 •       Officer           body camera captured footage of himself and several officers assessing victims in the
         main dance floor when the above shots were fired. At that moment, these officers had no way of
         knowing whether it was other officers, the suspect, or possibly a second suspect, firing shots. Without
         hesitation, the officers continued assisting victims without regard for 1hei r own safety.
 •       Sergeant Lonzie Wellon (# 14310), who was debriefing witnesses outside the club, obtained in formation
         there may have been a second shooter. Sergeant Wellon relayed this to other un its over the radio.
 •       Video surveillance footage from inside the club showed there was only one suspect during the entire
         incident, but officers on scene had no way of knowing that at the time.

                                                      Page 10 of 34
     Case 3:19-cv-01537-BEN-JLB Document 61-3 Filed 11/04/20 PageID.5169 Page 12 of 35
SUPPLEMENT REPORT                                                                     OPD CASE No. 2016-242039


   0218 hours:
   • Officeimllllmoved to the southwest comer of the main dance room and met up with Officer Hyland,
       who was already providing security inside the club.
   • While Officer-provided cover, Officer Hyland grabbed an incapacitated male victim from next to
       the stage and pulled him through the main entrance. This was captured on Officer-body camera
       footage.
  • Two female patrons who were also hiding next to the stage were able to get up and run out on their own
      through the south entrance. Neither of the two females appeared injured.
  • While Officer Rine provided cover, Officer Fink grabbed an incapacitated female victim from the main
      dance floor and pulled her out through the main entrance. This was captured on Officer Rine's body
      camera footage.
  • Over the following IO minutes, officers and deputies began arriving inside the club and can be seen on
      surveillance footage checking pulses and pulling out at least 14 incapacitated victims from the main
      dance floor alone. These victims are mostly pulled out through the east patio, but several are pulled out
      through the main entrance on the south side.
 • Officer Fink is seen on surveillance footage pulling at least two more incapacitated victims out from
     inside the club to the south parking lot.
 • Surveillance footage inside the main dance floor shows other officers and deputies beginning to pull
     incapacitated victims out to the east patio to other units.
 • Sergeant Keith Vidler (0.C.S.O.) can be seen on surveillance footage from the club, as well as footage
     from several different body cameras, taking charge inside the main dance floor. He is seen pulling
     several incapacitated victims out.
 • Deputy Mark Rutkoski (0.C.S.O.) was wearing a body camera, which showed footage of him helping
     pull victims out of the main dance floor.
 • O.C.S.O. Reserve Deputy Rob Knight can also be seen on surveillance and body camera footage
     checking pulses and assisting with removing incapacitated victims from the club.
 •    In addition to Officer Fink and Officer Hyland, there were several O.P .D. Officers who are seen on
      surveillance and body camera footage pulling incapacitated victims out of the club, including Officer
      Liz Bethea (#19124), Detective Michael Mastrangelo (#12274), and Officer Rine.
 •    As previously stated, not every officer or deputy who played a critical role will be listed, but the above
      named law enforcement officers were all identified on video.


 0219 hours:
 • Footage from several body cameras showed deputies and officers entering the east patio and grabbing
    incapacitated victims who were just extracted from the main dance floor and moving them across the
    street to Einstein Bagels.
 •    Officer Wilkins' body camera captured footage of officers beginning to carry injured victims into the
      Einstein Bagels parking lot from Pulse nightclub (page 27, photo 13).
 •    Unknown officers began CPR on one of the first victims brought to Einstein Bagels parking lot. This is
      not clearly captured on body camera footage, but Officer Wilkins can be heard talking about what he
      observes.


                                                   Pagel l of34
     Case 3:19-cv-01537-BEN-JLB Document 61-3 Filed 11/04/20 PageID.5170 Page 13 of 35
SUPPLEMENT REPORT                                                                        OPD CASE No. 2016-242039

      •    Once the east parking lot of Einstein Bagels began filling up with injured victims, officers moved the
           uninjured witnesses to behind a wall that separates the north entry into the Wendy' s parking lot and the
           east parking lot of Einstein Bagels.


     0220 hours:
  • The dispatcher asked Lieutenant Smith if he wanted just the S. W.A.T. Team called out, or did he also
     want the Crisis Negotiation Team (C.N.T.) and Emergency Services Unit (E.S.U.) called out.
  • Lieutenant Brady advised the dispatcher this needed to be a full call out of all three teams.
 • The dispatcher advised units on Patrol East that a 9 11 caller reported being barricaded inside a
    downstairs bathroom with the suspect.
 • Ambulances and fire/rescue personnel were gathering at the triage area on E. Kaley Street just north of
    Einstein Bagels (page 27, photo 14).
 • Body camera footage from Officer Wilkins and several O.C.S.O. deputies shows rescue personnel
    treating victims in the Einstein Bagels parking lot.
 • The Communications Center initiated a full S.W.A.T., C.N.T., and E.S.U. call-out.


     0221 bout's:
 •        Lieutenant Smith asked the dispatcher to get as much intelligence as possible from the 911 caller about
          the suspect, what he looks like, what he is wearing, and the number of other victims batTicaded in the
          bathroom.
 •        The dispatcher reported the 911 cal ler cannot advise any further detai ls because the suspect is "right
          there."
 •        Lieutenant Smith asked the dispatcher to keep the caller on the line and make every effort to extract any
          information possible about the suspect.
 •        A male gunshot victim was able to escape from one of the west bathrooms and crawl out to the west bar.
          He was pulled out to the south parking lot by Officer Cage and Officer Hyland. This rescue was caught
          on body camera footage captured by Officer Cage, as well as Officer Jon Paul Gargano from Belle Isle
          Police Department.


 0222- 0223 hout's:
 • The 911 caller from inside the bathroom reported the suspect was reloading his fireatm.
 •        Lieutenant Smith and the dispatcher communicate several times about the caller in the bathroom with
          the suspect. Information is obtained that there are numerous other hostages in the bathroom.
 •        There was continued communication over the radio between Lieutenant Smith and officers outside the
          club. He req uested officers attempt to gather as much information as possible about the suspect from
          witnesses at the triage area.
 •        The triage area at Einstein Bagels was becoming crowded and chaotic with witnesses and injured
          victims. Officers and deputies were continuing to assist fire and medical personnel with the inj ured.

 0223 - 0224        hOUl'S:

 •        Due to the large number of victims being brought out, coupled with the serious nature of their injuries,
          officers at Pulse dec ided to transport victims on their own. Officer lmburgio used Officer Hyland's
                                                       Page 12 of 34
      Case 3:19-cv-01537-BEN-JLB Document 61-3 Filed 11/04/20 PageID.5171 Page 14 of 35
SUPPLEMENT REPORT                                                                       OPD CASE No. 2016-242039

          unmarked pickup truck as a makeshift ambulance. He pulled the truck into the Pulse parking lot where
          Officer Vadi, Officer Myles, and other assisting units began placing victims in the bed.
     •    Officer Imburgio, Officer Vadi, and Officer Myles, made several trips to O.R.M.C., most of the time
          with at least two to three victims in the back. Officer Vadi and Officer Myles rode in the back with the
          victims during transport.
     •    When officers first arrived on scene, there were at least four gunshot victims laying unresponsive in the
          south parking lot. Those victims were also transported to O.R.M.C. by Officer Imburgio's team.
     •    Officer Gargano's body camera captured footage of several victims being loaded into the back of
          Officer Hyland's pickup truck.
     •   Approximately 42 victims were transported to the hospital as a result of the Pulse shooting, 40 to
         O.R.M.C., and two to Florida South Hospital. Officer lmburgio estimated that his team, along with
         assisting officers and deputies, transported approximately 20 to 25 gunshot victims to 0.R.M.C.


  0225 hours:
  • Officer Cage, K-9 O f f i c e r - - and Officer Dan Robertson, extracted a patron who was hiding
     inside the fenced in storage area just outside the double doors on the south side of the club.
  •      This was captured on Officer Cage's body camera footage.


 0227 hours:
 • Officer Cage and Detective Gruler, along with an unknown deputy, loaded an incapacitated female
    victim into the back of Officer Hyland's pickup truck.
 •       This was also captured on Officer Cage's body camera footage, as well as Officer Gargano's body
         camera footage.


 0230 hours: An unidentified male, believed to be the suspect, called 911 and spoke in a foreign language,
            but quickly hung-up.

 0232 hours:
 • Sergeant Vidler and assisting units extracted five people who had been hiding in the kitchenette behind
    the main bar. This was captured on Officer Rine's body camera footage, as well as Pulse surveillance
    footage.
 •       Two of the five extracted from the kitchenette were injured and had to be carried out by officers and
         deputies. The other three were able to walk out on their own. They were moved out to the east patio to
         awaiting officers and deputies.


 0235 hours:
 • Sergeant Vidler and assisting units extracted six people who had been hiding in the upstairs office area
    above the main dance floor.
 •       This was also captured on Officer Rine's body camera footage and Pulse surveillance footage. They can
         be seen getting escorted across the main dance floor and out the east patio to awaiting officers and
         deputies.


                                                      Page 13 of34
      Case 3:19-cv-01537-BEN-JLB Document 61-3 Filed 11/04/20 PageID.5172 Page 15 of 35
SUPPLEMENT REPORT                                                                        OPD CASE No. 2016-242039

      •   There was one female and five males. Three of the males were suffering apparent gunshot wounds. One
          of the injured males had to be helped out by two unknown deputies.
      •   Surveillance footage from inside the club showed Sergeant Vidler searching and clearing the otlice
          after the above six witnesses and victims were extracted.
     •    At that point during the incident, there were dozens of victims and witnesses still barricaded with the
          suspect in the west bathrooms. There were over 30 deceased victims inside the club, mostly in the main
          dance room.
     •    All other victims and witnesses were successfully extracted from the club by officers and deputies.
     •    Two victims were later pronounced deceased in the parking lot of Einstein Bagels. Nine more were
          later pronounced deceased at O.R.M.C.


  0240 hours:
  • The suspect called 911 and spoke English. He told the 911 operator that he "did the shooting in
     Orlando."
  • When asked to identify himself, he refused. Each time he was asked, the suspect pledged allegiance to
     the Islamic State. The 911 call lasted 50 seconds.


  0248 hours:
  • Sergeant Andy Brennan (#7276) of C.N.T. called the suspect back and engaged in a conversation with
     him that lasted approximately six minutes (0248 to 0254 hours).
  •       During this conversation, the suspect suggested he was wearing a bomb vest. He also claimed there was
          a vehicle in the parked lot with explosives. Sergeant Brennan tried to obtain additional information, but
          the suspect refused to answer any more questions.


 0250 hours: Both the O.P.D. Mobile Command Center (M.C.C.) and the C.N.T. Vehicle were enroute to
             the scene.

 0252 hours:
 • A 911 caller reported to the O.P.D. Communications Center that the suspect possibly had a bomb
    strapped to him.
 •        This was likely the 911 caller overhearing the conversation between the suspect and Sergeant Brennan.


 0306 hours:
    • A second male gunshot victim, who had been hiding in one of the west bathrooms, was able to
       crawl out to the west bar on his own volition. This was captured on video from inside Pulse
       nightclub.
    • Officer Gargano's body camera footage captured members of the S.W.A.T. Team pulling the victim
       out of the club to awaiting officers in the south parking lot.


 0307 hours: The above male gunshot victim was loaded into the back of Officer Hyland's unmarked
            pickup truck and transported to the nearby triage area.


                                                       Page 14of34
     Case 3:19-cv-01537-BEN-JLB Document 61-3 Filed 11/04/20 PageID.5173 Page 16 of 35
SUPPLEMENT REPORT                                                                    OPD CASE No. 2016-242039


     0310 hours: Both the M.C.C. and C.N.T. Vehicle arrived on scene and posted in an open lot on Orange
                 Avenue just north of Orlando Fire Station 5, located at 1818 S. Orange Avenue (northwest
                 comer ofS. Orange Avenue and W. Kaley Street).

     0312 hours:
     • Additional members of the S. W.A.T. Team began arriving on scene.
     • Responding patrol officers and deputies had been maintaining security inside and outside the club since
        the rescue efforts first began over an hour earlier.
     • As additional S.W.A.T. Team officers arrived, they slowly relieved the officers and deputies already on
        scene (page 28, photos 15 and 16).


     0318 hours: Both the M.C.C. and the C.N.T. Vehicle were operational at the above location.

  0342 hours: The S.W.A.T. Team rescued 4 male dancers who had been hiding in the north dressing room.

  0403 hours:
  • A Greater Orlando Aviation Authority (GOAA) K-9 Officer and his K-9 partner alerted on a vehicle,
     later confirmed to be the suspect's, parked at the auto tinting business next door to Pulse nightclub.
  • O.C.S.0.'s Bomb Squad was just arriving on scene and was notified of this new development.
  • Officers were directed to start another perimeter around the suspect's vehicle, being cautious of
     possible explosives.


 0409 hours: A 911 caller again reported the suspect possibly had a bomb strapped to him.

 0429 hours:
 • A victim being held hostage inside the west bathrooms sent a text message to her brother advising the
    suspect was going to attach four bomb vests to hostages.
 • The witness (victim's brother) relayed this information to Officer Brandon Rush (#30679), who then
    advised other officers on scene over the radio.
 •      Officer Rush walked this witness to the 0.P.D. Command Post to provide additional intelligence for the
        S.W.A.T. Team.


 0433 hours: Both the M.C.C. and the C.N.T. Vehicle moved from their original location Gust north of S.
             Orange Avenue and W. Kaley Street) to the intersection ofS. Orange Avenue and Harding
             Street.

 0445 - 0450 hours:
 • While the S.W.A.T. Team was working on rescuing victims in the two west bathrooms, they also
    learned of a group of employees and patrons hiding in a dressing room on the west side of Pulse, just
    north of the bathrooms.
 •     Members of the S.W.A.T. Team were able to jar the air conditioning unit loose. They directed the
       victims inside the west dressing room to pull on the air conditioning unit while the S.W.A.T. Team
       pushed on it.

                                                   Page 15 of34
          Case 3:19-cv-01537-BEN-JLB Document 61-3 Filed 11/04/20 PageID.5174 Page 17 of 35

SUPPLEMENT REPORT                                                                         OPD CASE No. 2016-242039

      •     Once the unit was removed, S. W.A.T. officers pulled a total of 8 the victims out of the building through
            the hole in the wall.
     •      I could not find video footage of this happening, and the radio channel utilized by the S. W.A.T. Team
            does not record, so the exact time it occurred is unknown. The time listed was deduced from listening to
            911 calls and radio traffic on Patrol East and Emergency Downtown.


     0459 hours:
     •     The O.C.S.O. Bomb Squad was making final preparations to use an explosive charge to breach the west
           wall of the nightclub.
  •        Both O.C.S.O. Chase helicopter and Seminole County Sheriffs Office Alert helicopter were requested
           to break away from their orbit over Pulse and create a safe distance.


  0502 hours:
  •        The O.C.S.O. Bomb Squad detonated the charge, but the wall was only partially breached.
  •        This was captured on Officer Gargano's body camera footage.
  •        The S.W.A.T. Team initially backed away.
  •        Within a few minutes, they examined the partial breach and realized the wall was thin enough to
           possibly utilize their armored vehicle to continue breaching the wall.


  0508 houi·s:
  •        The S.W.A.T. Team's armored vehicle made its first attempt at breaching the west wall of Pulse
           nightclub.
  •        This was captured on Officer Gargano's body camera footage, which is approximately four hours and
           three seconds fast, when compared to the O.P.D. computer/radio system (page 29, 1>hoto 17).
 •         The following timestamps are based on footage captured from OfficerGargano's body camera.


  0509 ho111·s: The S.W.A.T. Team can be heard on loud speaker telling the victims inside the
                bathroom to move away from the wall being breached.

 0510 hours:
 •         Several S.W.A.T. officers move toward the breached wall and stai1 assisting victims out of the south
           bathroom.
 •         The first two out are a male and a female. They were wet, apparently from a plumbing pipe bursting
           when the wall was breached, but they did not appear to be injured.


 0511 hours:
 • Five more victims were extracted from the south bathroom by the S.W.A.T. Team.
 • The victims were all wet, and one had to be carried out by the S. W.A.T. Team to assisting officers. The
    others were able to walk on their own.




                                                        Page 16 of34
     Case 3:19-cv-01537-BEN-JLB Document 61-3 Filed 11/04/20 PageID.5175 Page 18 of 35
SUPPLEMENT REPORT                                                                         OPD CASE No. 2016-242039


      0512 hours:
      •    Additional victims were extracted from the bathrooms, but only one was captured on Officer Gargano's
           body camera footage. The victim was a female who was wet, and she appeared to be slightly injured.
           She was able to walk on her own, but she was limping and Officer Gargano escorted away from the
          scene.
     •    Although additional victims were being extracted, none of it was captured on body camera footage.
     •    A team of officers can be seen on Officer Gargano's body camera footage urgently carrying an injured
          victim away from the scene past Officer Gargano and the victim he is escorting. This team is likely K-9
          Officer Florin, Officer Vadi, and an unknown deputy (as described at the beginning of the report).
  •       Officer Corl)well's body camera footage shows him joining this team and carrying the victim out
          towards the 0 .P.D. Command Post on S. Orange Avenue, along with the other victims who had just
          been extracted.


  0513 hours:
  •       The O.C.S.O. Chase helicopter was orbiting over Pulse capturing FLIR footage of the S. W.A.T. Team
          pulling additional victims out through the breached west wall (page 29, photo 18).
  •       One of the victims was incapacitated and two S.W.A.T. officers can be seen dragging the victim away
          from the club to awaiting officers.


  0514 hours:
  •       One of the S.W.A.T. officers can be seen on Chase helicopter footage using a battering ram to widen
          the hole on one of the walls.
  •       The helicopter footage, which is captured using it's Forward Looking Infrared (FLIR) camera, shows a
          large flash outside the west wall where the S.W.A.T. is gathered.
  •       At that same moment, the police dispatcher, who was still on the line with a 911 caller, advised shots
          were fired inside the north bathroom. The time displayed on the Chase footage at that moment was
          05: 14:46 (5: 14a.m. and 46 seconds).
  •       A second large flash can then be seen outside the west wall. These two flashes were flash bangs
          deployed by the S.W.A.T. Team in response to the shots being fired by the suspect inside the bathroom.


  0515 hours:
  •       On the Chase footage, at 05:15:23 hours (5:15a.m. and 23 seconds), the S.W.A.T. Team members can
          be seen engaging the suspect and firing numerous rounds along the west wall (page 30, photo 19).
 •        Officer Napolitano can be seen falling to the ground after being struck in the helmet with a shot fired by
          the suspect. He is quickly directed away from the scene by another S.W.A.T. officer.
 •        The Mobile Command Center also captured footage of the shooting (page 30, photo 20).
 •        Officer Gargano's body camera footage shows him at the O.P.D. Command Post with the victim he just
          escorted from the west bathrooms of Pulse (page 31, photos 21 and 22).
 •        Several shots can be heard in the distance, followed by a barrage of gunfire. His body camera footage
          captured the sound of the suspect and S.W.A.T. Team exchanging gunfire.


                                                       Page 17of34
      Case 3:19-cv-01537-BEN-JLB Document 61-3 Filed 11/04/20 PageID.5176 Page 19 of 35
SUPPLEMENT REPORT                                                                         OPD CASE No. 2016-242039

      •   Officer Gargano and several other officers ran toward the south side of Pulse nightclub. As they
          approach, at least three more victims are seen fleeing the nightclub, presumably from having just been
          rescued by the S.W.A.T. Team.
     •    One of the victims was injured and is seen on Officer Gargano's body camera footage being carried by
          officers away from the scene.


  0516 hours:
  • S.W.A.T. officers can be seen on Officer Gargano's body camera footage escorting Officer Napolitano
     from the scene.
  • Detective Ed Michael (#12670), who is a member of S.W.A.T., and Officer Seth James (#12869), who
     is a member ofE.S.U., can be seen sitting Officer Napolitano down behind a vehicle and assessing his
     injury (page 32, photo 23).

  0517 - 0518 hours:
  • Officers escorted Officer Napolitano out to S. Orange Avenue where he was loaded into the back of
     Officer Hyland's pickup truck before getting transported to O.R.M.C. (page 32, photo 24).
  •       An incapacitated victim can be seen on Chase helicopter footage being pulled from the breached wall
          by the S.W.A.T. Team and pulled away from the scene to awaiting officers.


  0519 hours:
  • Chase helicopter was orbiting over Pulse nightclub for several minutes while S.W.A.T. Team members
     continued to extract victims from the west bathrooms.
  •       Due to an obstructed view from the trees on the west side of club, there is only limited footage of the
          rescue efforts.


  0523 - 0525 hours:
  • Footage from Officer Gargano's body cam captured footage of him and a large group of officers
     moving into to assist the S.W.A.T. Team with victims who were just pulled from the breached wall of
     the west bathrooms (pages 33 and 34, photos 25 thru 28).
 •        Chase helicopter continued to orbit overhead, but was still only providing limited footage.


 0526 hours:
 • All of the remaining victims were extracted from the north bathrooms by the S.W.A.T. Team. A large
    group of officers and deputies moved in to escort the victims out to safety.
 •        Several victims were injured and needed to be transported away from the scene on stretchers.
 •        Although portions of this were captured on both Officer Cornwell's and Officer Gargano's body
          camera footage, it was still difficult to get an exact count of how many victims were removed by the
          S.W.A.T. Team.
 •        Based on the limited footage, there appeared to be approximately five (5) additional victims who were
          rescued from the north bathrooms.



                                                       Page 18 of34
  Case 3:19-cv-01537-BEN-JLB Document 61-3 Filed 11/04/20 PageID.5177 Page 20 of 35

SUPPLEM l~NT REPORT                                                                                    OPO CASE No. 2016-242039

  •   At least two of them were suffering gunshots wounds and were transported out of the scene in the back
      oftmmarked pickup trucks. This was captmcd on footage from OfficerCornwell's body camera.


  0527 hours:
  • An announcement was made over the radio that all remaining victims had been rescued and Officers
    needed to back away from Pulse due to the threat of explosives.
  • An estimated total of 18 victims were rescued from the west bathrooms by the S.W.A.T. Team. There
    were approximately 13 victims in the south bathroom who were rescued before the suspect was killed,
    and there were approximately 5 victims in the north bathroom who were rescued afte1wards.
  • The bomb threat continued for several hours until the F.B.1. was able to determine the scene was safe
    from explosives.




  As previously stated, the primary fo cus of this timeline was to document the actions taken by
  responding patrol officers and deputies inside and outside the nightclub during the aftermath. The
  specifics regarding the numbel' of rounds fired by officers during the incident, the number of rounds
  fired by the suspect dL1ring the incident, what weapons were used, or the exact number of i1~ured and
  deceased victims will be investigated and documented by both the F. B.I. and F.D.L.E. respectively.

  This report and timelinc are for informational purposes only.



         I swear/affirm lhe above statements iHe correct and tru e.    Sworn to and sulJScrl bcd before me, th e undersigned

                                                                       a111tior11y, 11t1s20th <1ay   of September, 2016.

         Signalure
                                                                      "'tr L   v Enforccmenl Officer
          Calder C. Haas                                  #8600
                                                                               Orlnndo 110                Emp. #    Lo/r/f
          Delecllve's Name and l~mpl oyee Number                       O   Notary Publit



         ,,/)!$.!.,~'                                                 O    l'el'sonally l<nown   O l'rod uc<'d Jdt'n tifiuti on




                   Please see the fo ll owing diagrarn ~ncl photos.


                                                            Page 19 of34
     Case 3:19-cv-01537-BEN-JLB Document 61-3 Filed 11/04/20 PageID.5178 Page 21 of 35
SUPPLEMENT REPORT                                                                                     OJ>D CASE No. 2016-242039


     DIAGRAM OF P ULSE NIGHTCLUB:




                                                                           )forth
                                       NortllDrtSsln:
                                       Roo=

                   West
                   Dresstuii
                   Room                                                              :\Iain Bar



                   WOMEN'S
                  RESTROOM
                                       West
                                                                           MAIN DANCE FLOOR
        ~                               81r                                                               .East Patio

 West Bathrooms    lhlll\~'


        ~           MEN'S
                  RESTROOM


                                                                       I    -
                                                                              I
                    MEN'S                                              ¢    Main 'Eatraoce
                  RESTROOM                              :rnot Parlor
                                                                       I
                                                           ALarge Pulor
                               -Double Doors ~
                                                           U     Window
                                                                                  South Parking Lot



                                                                   (Not to scale)

 • The main entrance on the south side of the club is where the suspect first entered and began firing shots.
 • The double doors on the south side is where Detective Gruler first engaged the suspect.
 • The east patio along Orange Avenue is where Detective Gruler engaged the suspect the second time.
 • The large parlor window is where Officer Napol itano used his ASP baton to break the glass and gain
   entry.
 • The main dance floor is where a vast majority of the victims were killed.
 • The women's restroom attached to the main dance floor is where 22 patrons were found hiding after the
   shooting.
 • The hallway near the west bar is where Lieutenant Smith and Sergeant- e ngaged the suspect.
 • The north dressing room is where approximately 4 male dancers were rescued by the S.W.A.T. Team.
 • The west dressing room is where approximately 8 employees and patrons were rescued by the S. W.A.T.
   Team.
 • The west bathrooms are where the S.W.A.T. Team breached the wall and rescued an estimated 18
   victims.



                                                                  Page 20 of34
  Case 3:19-cv-01537-BEN-JLB Document 61-3 Filed 11/04/20 PageID.5179 Page 22 of 35
SUPPLEMENT REPORT                                                             OPD CASE No. 2016-242039



  PHOTO TIMELINE:

  The following photos are screenshots from footage taken during various aspects of the incident in the
  same order as the above timeline:




                                                                             Photo 1:

                                                                             Detective Gnller 1111d
                                                                             Officer Reynolds tnking
                                                                             cover behind vehicles
                                                                             du ring the first two
                                                                             minu tes of the shooting.




                                                                              Photo 2:

                                                                              Detcdive Gniler on
                                                                              Orange Avenu e, in front of
                                                                              Officer An n Mislnng's
                                                                              vehicle, engagi ng the
                                                                              suspect inside t he main
                                                                              clm1cc floo r, just past the
                                                                              east patio.




                                              Page 2 1 of 34
   Case 3:19-cv-01537-BEN-JLB Document 61-3 Filed 11/04/20 PageID.5180 Page 23 of 35

SUPPLEMENT REPORT                                                       OPD CASE No. 2016-242039




                                           P hoto 4:
          Lieutenant Smith's team entering main parlor through broken front window.




                                          Page 22 of34
    Case 3:19-cv-01537-BEN-JLB Document 61-3 Filed 11/04/20 PageID.5181 Page 24 of 35

SUPJ>l.,EME NT Rl~PORT                                        OPD CASE No. 2016-242039




                                      Page 23 of 34
   Case 3:19-cv-01537-BEN-JLB Document 61-3 Filed 11/04/20 PageID.5182 Page 25 of 35

S OJ>PLEMENT REPORT                                          OPD CASE No. 2016-242039




                                                              Photo 7:

                                                              Officers converging on Pulse
                                                              from the north; setting up in
                                                              the parking lot of Pro Tint
                                                              and Detailing.




                                                                Photo 8:

                                                                Officers escorting the first
                                                                of 22 patrons from the
                                                                main dance floor, approx.
                                                                12 minutes after the
                                                                shooting bega n.




                                    Page 24 of34
   Case 3:19-cv-01537-BEN-JLB Document 61-3 Filed 11/04/20 PageID.5183 Page 26 of 35

SUPPL EMENT REP ORT                                          Ol)D CASE No. 2016-242039




                                                                     Photo 9:

                                                                     Add itiona l ph oto of
                                                                     offi cers escor ting 22
                                                                     patrons o ut of the
                                                                     ma iu da nce fl oor
                                                                     t hrough th e east p atio.




                                                                   P hoto 10:

                                                                  O ffi cel's beginn ing to
                                                                  secu re the ma in
                                                                  entl'a nce nen r th e
                                                                  sout h p a r king lot just
                                                                  mo ments after th e 22
                                                                  pa t rons were escorted
                                                                  ou t th e east patio.




                                    Page 25 of34
   Case 3:19-cv-01537-BEN-JLB Document 61-3 Filed 11/04/20 PageID.5184 Page 27 of 35

S£Jl>PLE1\fRNT REPORT                                        O PD CASE No. 2016-242039




                                                                     P hoto 11:

                                                                     O ffi cers fo rming a
                                                                     triage team on the
                                                                     south side of clu b.




                                                                    Photo 12:

                                                                    T l'iage tea m making
                                                                    entry thr ough ma in
                                                                    doo r on south side of
                                                                    clu b.




                                    Page 26 of 34
   Case 3:19-cv-01537-BEN-JLB Document 61-3 Filed 11/04/20 PageID.5185 Page 28 of 35

S UPPLEMENT REPORT                                            OPD CASE No. 2016-242039




                                                                      P hoto 13:

                                                                     Officers on the east
                                                                     side of E instein
                                                                     Bagels escorting an
                                                                     inj ured victi m into
                                                                     the tl'iage a rea.




                                                                      Photo 14:

                                                                      Law enforcement
                                                                      a nd med ical
                                                                      person nel ga thering
                                                                      on nor th side of
                                                                      tl'iage scene.




                                     Page 27 of 34
   Case 3:19-cv-01537-BEN-JLB Document 61-3 Filed 11/04/20 PageID.5186 Page 29 of 35

SUPPLENillNT REPORT                                          OPD CASE No. 2016-242039




                                                                       P hoto 15:

                                                                       The S. W.A.T.
                                                                       Team arriving on
                                                                       scene and
                                                                       su rrou ncl ing the
                                                                       south side of
                                                                       Pulse nightclub.




                                    Page 28 of34
   Case 3:19-cv-01537-BEN-JLB Document 61-3 Filed 11/04/20 PageID.5187 Page 30 of 35

SUPPLEMENT REPORT                                            OJ>D CASE No. 2016-242039




                                     Page 29 of 34
   Case 3:19-cv-01537-BEN-JLB Document 61-3 Filed 11/04/20 PageID.5188 Page 31 of 35

SUPPLEi\illNT REPORT
       1                                                     OPD CASE No. 2016-242039




                                    Page 30 of 34
    Case 3:19-cv-01537-BEN-JLB Document 61-3 Filed 11/04/20 PageID.5189 Page 32 of 35

SUPPLElVIBNT REPORT                                                                  OPD CASE No. 2016-242039




 Photo 21: Officers and witnesses ga th ering at Mobile Co mmand Post during tail end of S.W.A.T. standoff.




 J>lioto 22: Officers ca rrying inju red victim to lVlobile Co mmand Post during ta il end of S.W.A.T. s tandoff.

                                                   Page 31 of 34
      Case 3:19-cv-01537-BEN-JLB Document 61-3 Filed 11/04/20 PageID.5190 Page 33 of 35

 SUPPLEMENT REPORT                                                                  OPD CASE No. 2016-242039




                   Photo 23: Officer Napolitano just moments after getting shot by the s us pect.




JJh oto 24: Officer Napolitano getting loaded into back o f unmarked pickup ancl qu ickly t ra nsported to 0.R.M.C.

                                                   Page 32 of34
   Case 3:19-cv-01537-BEN-JLB Document 61-3 Filed 11/04/20 PageID.5191 Page 34 of 35

SUPPLEMENT REPORT                                                              OPD CASE No. 2016-242039




  Photo 25: Officers and S.W.A.T. Team at west wall preparing to rescue hostages after s uspect was s hot.




     Ph oto 26: S.W.A.T. Team starting to remove victims from breached wall after suspect was shot.

                                               Page 33 of 34
    Case 3:19-cv-01537-BEN-JLB Document 61-3 Filed 11/04/20 PageID.5192 Page 35 of 35

SUPPLEJVTENT REPORT                                                               OPD CASE No. 2016-242039




       Photo 27: S.W.A.T. Team continuing to rescue victims from breached wall after standoff suspect.




 Photo 28: Officers assisting the S.W.A.T. tea m with victim who was rescued after standoff with the s us pect.


                                                 Page 34 of 34
